ACCEPTED
                                                                                          14-15-00598-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    9/29/2015 10:29:40 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                      IN THE

                     FOURTEENTH COURT OF APPEALS                        FILED IN
                                                                 14th COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 9/29/2015 10:29:40 AM
                                NO. 14-15-00598-CR               CHRISTOPHER A. PRINE
                                                                          Clerk


                   BRITTNEY STILES, Appellant/Defendant,

                                         V.

                       THE STATE OF TEXAS, Appellee,


                      On Appeal from the 176th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1375316


  UNOPPOSED MOTION TO STAY BRIEFING SCHEDULE PENDING
         SUPPLEMENTATION OF CLERK’S RECORD

      Comes now, Seth Kretzer, and files this motion to stay briefing schedule

pending supplementation of clerk’s record. As cause, Counsel would show the Court

as follows.

      1)      Counsel made his notice of appearance on September 23, 2015.

      2)      Counsel obtained the record on appeal in this case, which, at present,

consists only of the transcript of the hearing on the motion to adjudicate.

      3)      Apparently, when Stiles was pro se, she did not request documents be

placed in the clerk’s record.
      4)     Attached as an exhibit to this motion is a letter request being filed today

with the clerk of court, requesting items needed to be included to prosecute the

instant appeal.

                                           Respectfully submitted,
                                           By:      /s/Seth Kretzer
                                             Seth Kretzer
                                             LAW OFFICES OF SETH KRETZER
                                             440 Louisiana Street, Suite 200
                                             Houston, Texas 77002
                                             State Bar #: 24043764
                                             713-775-3050 (telephone)
                                             713-224-2815 (facsimile)
                                             seth@kretzerfirm.com

                          CERTIFICATE OF SERVICE
      The undersigned does hereby certify that a true and correct copy of this

document was served on all counsel of record on this 29th day of September, 2015.



                                         /s/Seth Kretzer
                                         Seth Kretzer


                      CERTIFICATE OF CONFERENCE
      The undersigned does hereby certify that on the 23rd day of September, 2015,

he conferred with Alan Curry who is UNOPPOSED.



                                         /s/Seth Kretzer
                                         Seth Kretzer

                                           2
3
                   THE LAW OFFICES OF SETH KRETZER
                                 THE LYRIC CENTER
                           440 LOUISIANA STREET; SUITE 200
                                 HOUSTON, TX 77002
TELEPHONE (713) 775-3050                                           TELECOPIER (713) 224-2815
SETH@KRETZERFIRM.COM                                                   SKYPE: SETH.KRETZER

                                September 29, 2015


Via E-FiIe
Court Clerk
176th District Court
Harris County Civil Courthouse
201 Caroline, 10th Floor
Houston, TX 77002

               Re:     Trial Court Cause No. 1375316
                       The State of Texas v. Brittney Stiles
                       In the 176th District Court, Harris County, Texas
                       Texas Appellant Case No. 14-15-00598-CR

 REQUEST FOR ITEMS TO BE INCLUDED IN CLERK'S RECORD

Dear Court Clerk:

      I am the attorney for Brittney Stiles, the Defendant in the Trial Court
matter referenced above and the Appellant in the appeal referenced above.

      Request is hereby made that the following items be included in the
Clerk’s Record that is filed with the 14th Court of Appeals:

   1.   Complaint, filed on January 27, 2013.
   2.   Indictment, filed on January 28, 2013.
   3.   Motion for Community Supervision, filed on January 28, 2013.
   4.   Order of Deferred Adjudication of Guilt, filed on January 28, 2013.
   5.   Order, Amended Condition of Probation, filed on December 11, 2014.
   6.   Order, DADJ Ext. 6 Months, filed on December 11, 2014.
   7.   Motion to Adjudicate, filed on April 11, 2014.
   8.   Motion to Adjudicate, filed on March 12, 2015.
   9. Judgment, Conviction, filed on May 21, 2015.
   10.Judgment, Deferred Adjudication of Guilt Revoked, filed on May 21,
      2015.
   11.Motion for a New Trial, filed on June 1, 2015.
   12.Order, CSCD Pretrial Supervision, filed on July 1, 2015.

      If any fees need to be tendered by Ms. Stiles at this time please advise,
and thank you for your time and consideration.
                                             Sincerely,




                                              Seth Kretzer